ORDER

PER CURIAM.
Appellant, James Tooley, appeals from his convictions of robbery in the first degree, section 569.020 RSMo 1994 (all references hereinafter will be to RSMo 1994 unless otherwise noted), armed criminal action, section 571.015, and attempted kidnaping, section 564.011, in the Circuit Court of the City of St. Louis. Tooley was sentenced to two concurrent life sentences and a consecutive term of 20 years imprisonment as a prior and persistent offender. Tooley also appeals from the denial of his Rule 29.15 motion without an evidentiary hearing. We consolidated these appeals.
We have reviewed the briefs of the parties and the records on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).